Citation Nr: 0203316	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-03 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
bilateral cataracts, sinusitis, chronic obstructive pulmonary 
disease (COPD), chronic gastritis with duodenitis and hiatal 
hernia, and chronic anxiety neurosis, all claimed to have 
resulted from the use of tobacco products in service or as 
secondary to nicotine dependence incurred in service.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
nicotine dependence.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for monocular diplopia (claimed as lens implant out of 
alignment).


REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the benefits sought.

Because the procedural history in this case is somewhat 
complex, a brief recounting of such history is necessary to 
explain the status of the claims on appeal.  In May 1989 the 
Board denied service connection for generalized arthritis, 
bilateral cataracts, chronic sinusitis, COPD with bronchial 
asthma, chronic gastritis with duodenitis and hiatal hernia, 
and chronic anxiety neurosis.  At that time, the Board did 
not consider whether these disabilities were related to 
tobacco use.

In September 1995, the veteran sought to reopen those claims, 
asserting a theory of entitlement to service connection 
linking the disabilities at issue to the use of tobacco 
products in service.  A January 1998 rating decision denied 
this petition, and also denied service connection for 
nicotine dependence and compensation under 38 U.S.C.A. § 1151 
for monocular diplopia (claimed as lens implant out of 
alignment).  In January 1999, the veteran filed a notice of 
disagreement (NOD) with the January 1998 decision.  A 
statement of the case (SOC) was issued in March 1999.  In 
August 1999, the veteran filed a VA Form 9 to perfect his 
appeal, indicating that he was not pursuing an appeal as to 
the generalized arthritis.  The RO found that the substantive 
appeal was not timely, as it was beyond the 60 day limit for 
filing such appeal, and that therefore the January 1998 
rating decision was final.  The veteran did not appeal the 
decision regarding the timeliness of his 

substantive appeal.  In August 1999, the RO informed him that 
the arguments in the untimely Form 9 would be treated as 
claims to reopen.  

The RO addressed those matters in the May 2000 rating 
decision, affirming all previous denials.  In January 2001, 
the veteran filed an NOD with the May 2000 rating decision.  
In March 2001, the RO issued an SOC on the issues.  In April 
2001, the veteran filed a substantive appeal on the issues.  
A supplemental SOC encompassing passage of the Veterans 
Claims Assistance Act of 2000 (VCAA) was issued in August 
2001.  

Although the RO apparently found the evidence sufficient to 
reopen the claims and address them de novo, the Board must 
consider whether new and material evidence has been submitted 
to reopen the claims.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed.Cir. 1996).  Consequently, the issues before the Board 
all involve questions of whether new and material evidence 
has been submitted to reopen the claims for the benefits 
sought, and have been characterized accordingly.  In the 
instant appeal, the veteran is not claiming that bilateral 
cataracts, sinusitis, COPD, chronic gastritis with duodenitis 
and hiatal hernia, or anxiety neurosis were directly incurred 
in service irrespective of tobacco use.  Since there is a 
final Board decision on direct service connection for those 
disabilities, the claims will not be addressed from that 
perspective herein. 


FINDINGS OF FACT

1.  A rating decision in January 1998 denied service 
connection for bilateral cataracts, sinusitis, COPD, chronic 
gastritis with duodenitis and hiatal hernia, and chronic 
anxiety neurosis, all claimed as secondary to tobacco use and 
for nicotine dependence and also denied benefits under 
38 U.S.C.A. § 1151 for monocular diplopia; the veteran did 
not timely perfect an appeal of these determinations.

2.  The veteran's claim seeking to reopen claims of service 
connection for bilateral cataracts, sinusitis, COPD, chronic 
gastritis with duodenitis and hiatal hernia, chronic anxiety 
neurosis, and nicotine dependence was filed subsequent to 
June 9, 1998.

3.  The evidence submitted subsequent to the January 1998 
decision is either cumulative and redundant or is not 
competent evidence as it pertains to the claim for benefits 
under 38 U.S.C.A. § 1151 for monocular diplopia.


CONCLUSIONS OF LAW

1.  The veteran's claims of service connection for bilateral 
cataracts, sinusitis, COPD, chronic gastritis with duodenitis 
and hiatal hernia, chronic anxiety neurosis, and nicotine 
dependence based upon the use of tobacco products, lack legal 
merit, and may not be reopened.  38 U.S.C.A. §§ 1103, 5108, 
7105 (West Supp. 2001); 38 C.F.R. § 3.300 (2001).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 for 
monocular diplopia (claimed as lens implant out of alignment) 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                       VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 

2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Consequently, it applies in the instant case.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  38 U.S.C.A. § 5103A.  VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  Veterans Benefits Administration Fast Letter 01-02 
(January 9, 2001).  The RO has informed the veteran of the 
law applicable to claims to reopen claims for service 
connection and for benefits under 38 U.S.C.A. § 1151 as well 
as what evidence is needed to support such claims.  The 
veteran has been given the opportunity to submit evidence and 
argument in response to the SOC.  

Claims Based Upon the Use of Tobacco Products

Because of a change in the law, the Board need not consider 
whether the veteran has submitted new and material evidence 
to reopen his claims of service connection for disabilities 
claimed to have resulted from tobacco use.  The United States 
Congress has passed legislation directly affecting the 
veteran's claims for benefits for disabilities related to his 
use of tobacco.  

First, the Veterans Benefits Act of 1998, enacted as Subtitle 
B of Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  Then, Public Law 
No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 
1998, rescinded the amendments made by section 8202 of the 
previous statute.  In lieu of amending 

38 U.S.C.A. §§ 1110 and 1131, § 9014 created a new 
38 U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to the 
use of tobacco products by the veteran during his 
service.

The new 38 U.S.C.A. § 1103 bars an award of service 
connection for a disability based upon a finding that such 
disability was caused by tobacco use during service.  It 
applies to all claims filed after June 9, 1998.  See 
38 C.F.R. § 3.300 (2001).  As the claims to reopen claims of 
service connection based on tobacco use currently before the 
Board were filed in August 1999, the new legal provisions 
apply in the instant case. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  The veteran's claims of 
entitlement to service connection for bilateral cataracts, 
sinusitis, COPD, chronic gastritis with duodenitis and hiatal 
hernia, chronic anxiety neurosis, and nicotine dependence, 
all claimed as secondary to tobacco use, are barred by law, 
and must be denied.  It is noteworthy, again, that it is 
neither claimed, nor shown, that any of the claimed 
disabilities became manifested during service.  

Compensation under 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that compensation may be awarded 
for additional disability resulting from hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by VA.  In response to a 1994 decision 
of the United States Supreme Court, VA amended its 
regulations implementing the provisions of section 1151 to 
eliminate a requirement that the additional disability 

be shown to have resulted proximately from fault on the part 
of VA.  See Brown v. Gardner, 513 U.S. 115 (1994); compare 
38 C.F.R. § 3.358(c)(3) (1994) with 38 C.F.R. § 3.358(c)(3) 
(1995).  However, an amendment to the statute effective 
October 1, 1997 included a requirement that the proximate 
cause of the additional disability be fault on the part of 
VA.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  Here, 
the veteran filed his claim to reopen the previously denied 
claim for benefits under section 1151 in August 1999.  
Consequently, prior versions of the law do not apply in this 
case.

New and Material Evidence

As was previously noted, the VCAA left intact the requirement 
that under 38 U.S.C.A. § 5108 a veteran must first present 
new and material evidence to reopen a previously and finally 
denied claim before it must be determined whether the duty to 
assist has been fulfilled and the claim is evaluated on the 
merits.  Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).  

Regulations implementing the VCAA modify the definition of 
new and material evidence and provide for assistance to a 
claimant on claims to reopen.  See 66 Fed. Reg. at 45,630 (to 
be codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, the provisions pertaining to the adjudication of 
claims to reopen a finally decided claim are applicable only 
to claims received on or after August 29, 2001.  66 Fed. Reg. 
at 45,620.  Because the veteran's claim was received before 
that date, they do not apply in the instant case. 

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Facts

In January 1998, the RO denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
monocular diplopia, claimed as lens implant out of alignment, 
because it found the evidence did not establish a 
relationship between VA treatment and the veteran's claimed 
disability.  At the time of the RO's January 1998 decision, 
the evidence consisted of the veteran's service medical 
records and postservice VA medical records.  The evidence 
showed the veteran underwent an extracapsular cataract 
extraction with a posterior chamber intraocular lens 
implantation in December 1988.  

The medical records from the time of December 1988 surgery 
include a signed informed consent form that notes "Insertion 
of an intraocular lens may induce complications which 
otherwise would not occur.  In some cases complications may 
develop during surgery from implanting the lens or days, 
weeks, months or even years later.  Complications may include 
loss of corneal clarity, infection, uveitis, iris atrophy, 
glaucoma, bleeding in the eye, inability to dilate the pupil, 
dislocation of the les and retinal detachment."  The form 
also noted "[a]t some future time, the lens implanted in my 
eye may have to be repositioned or removed surgically."

The record includes follow-up treatment records showing that 
in December 1990 the veteran complained of monocular diplopia 
in the right eye.  Further surgery was eventually performed.  
A 1997 VA examination report confirms that the veteran had 
monocular diplopia from malposition of an implanted lens in 
the right eye.

The RO procured an independent medical opinion from Dr. A.B., 
Asst. Professor of Ophthalmology, Texas Tech University, in 
October 1997.  Dr. A.B. opined that the veteran received 
excellent care, and that some of the possible etiologies of 
monocular diplopia include corneal irregularities, a widely 
dilated pupil, 

iridectomies, abnormal position of the intraocular lens, 
capsular irregularities and epiretinal membranes.  

Subsequent to the January 1998 denial the veteran has 
submitted further VA medical records.  Review of these 
records reveals only one record commenting upon the status of 
the veteran's right eye and/or his monocular diplopia.  
During an examination in February 2000 the veteran noted that 
he had cataract surgery and that his right eye felt double 
vision.  The physician noted that the eye clinic was 
contacted but the veteran cancelled.

The veteran has also submitted statements with contentions 
regarding his claim for compensation under 38 U.S.C.A. 
§ 1151.  He contends that his eye surgery was not successful.  
He asserts that on his return visit after the original 
transplant surgery he could read the eye chart under the 
controlled conditions of no light in the examination room.  
He states that he told his physician that he could not read 
street signs, that he was seeing double on the outside, and 
seeing double on TV.  He notes that the eye department gave 
him a pair of glasses after the surgery, evidencing that the 
surgery was not successful.  He states that he had many 
different follow-up appointments after the surgery.  He had a 
different doctor each time and a different approach each 
time.  Further surgery was suggested; laser surgery was 
suggested; one examiner advised to operate again; another 
opined that it could be too dangerous to operate again and 
prescribed pilocarpine.  

Analysis

When the veteran's claim was previously adjudicated by the RO 
in January 1998, it had been filed prior to passage of the 
statutory provisions which became effective October 1, 1997.  
Consequently, to establish entitlement to the benefits under 
38 U.S.C.A. § 1151, he was not required to show any fault on 
the part of VA care providers, but merely had to show that 
there was additional disability, and that it was related to 
VA treatment (surgery).  


The veteran's current claim to reopen was received in August 
1999, and must be adjudicated under the legal criteria now in 
effect.  Hence, to establish entitlement to benefits under 
38 U.S.C.A. § 1151, he must now show the additional factor of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
that the additional disability is due to an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).  

The additional medical evidence submitted, consisting of a 
notation in a VA treatment record to the effect that the 
veteran has double vision, is not new because it is 
cumulative and redundant.  It was previously established that 
the veteran had diplopia.  That fact was not, and is not, in 
dispute.  

Other submissions for the record since the January 1998 
decision consist essentially of the veteran's own statements 
to the effect that his VA eye surgery was unsuccessful, that 
VA care providers were unskilled, and that he has additional 
eye unforeseen eye disability resulting from VA treatment.  
These submissions are not competent evidence.  The Court has 
held that competent lay testimony is sufficient, where a 
question is factual in nature, e.g., whether an incident or 
injury occurred in service; however, if the determinative 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board finds that the evidence received since the January 
1998 RO decision is not new and material within the meaning 
of VA regulation.  38 C.F.R. § 3.156(a) (2001).  Accordingly, 
this claim may not be reopened.  38 U.S.C.A. § 5108.





ORDER

1.  The appeal to reopen claims of entitlement to service 
connection for bilateral cataracts; sinusitis; COPD; chronic 
gastritis with duodenitis and hiatal hernia; and chronic 
anxiety neurosis, all claimed to have resulted from use of 
tobacco products is denied.

2.  The appeal to reopen a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for monocular diplopia, 
claimed as lens implant out of alignment, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

